Crownhart, J.
(dissenting). The facts in this case have been fairly stated' by the court. The safety statute has also been set out in the opinion. The decision turns on the question of common knowledge of which the court will take judicial notice.
*107In the course of judicial proceedings there has grown up' the principle, which is firmly established by thousands of decisions, that those things which are of common knowledge in thé jurisdiction of the court will be judicially noticed and accepted as facts in the trial of a case, without proof. In other words, the courts are presumed to possess the intelligence generally possessed by the people in the same judicial district. Juries have the same right to apply their common knowledge and experience in the consideration of their verdicts. 15 Ruling Case Law, “Judicial Notice;” 23 Corp. Jur. “Evidence — Judicial Notice.”
The question here to be determined was whether it is a matter of common knowledge that fuel gas can be readily and safely contained, and whether it is a matter of common knowledge that such gas could have been displaced by ventilation so as to have made the place of employment safe. I am of the opinion that both of these questions should be answered in the affirmative. I am unwilling to confess ignorance where such confession is self-abasement rather than modesty.
. Fuel gas, which contains the ■ dangerous monoxide gas, is and has been in common use in this state for very many years. It is used for light, heat, and power. It is safely , contained in great tanks. It is piped into houses and used by housewives without danger. It is safely used for power in thousands of - engines throughout the state. It is- known by every one who comes in contact with gas that it can be safely controlled in metal containers, and by the proper use of simple contrivances the flow of gas can be completely regulated. This, then, was the situation when Mullens was sent to his death in a room filled with poisonous gas. The gas was lighter than the air, and was introduced at the bottom of the boilers, while Mullens was working at the top, where the gas would rise and make the place especially dangerous. It is admitted the gas was introduced through a flue which was closed by a butterfly valve similar to the *108damper in a stove. This butterfly valve allowed the escape of gas, and, to partially control the escape of gas, ashes and sand were placed on top of the valve. But it is admitted that this did not prevent the escape of gas through thé butterfly valve and the sand and ashes, so that the place where Mullens worked was, continually, highly dangerous. On the day of the accident the workmen had been obliged to escape from the dangerous situation into the open air each half hour or so. Monoxide gas is cumulative in its effect; that is, a person inhaling a quantity of it at one time during the day would require less gas at a subsequent time to overcome him. It is tasteless and odorless. The workmen could only judge of its effect by reason of headaches that came on. Now, notwithstanding this highly dangerous situation, the defendant furnished this place of employment for workmen, and for work which was to continue over a period of weeks. It was to meet such situations that the safety statute, quoted in the opinion, was passed. That statute is more important to the health and welfare of workers than any other, law that has been placed on the statutes of Wisconsin. It should not be whittled away or made ineffective, but on the contrary it should be fairly enforced and given every reasonable intendment to carry out its purpose. It is plain to my mind that this place of employment was not reasonably safe within the meaning of the statute, but, on the contrary, it was highly dangerous, and the danger could have been readily removed, and should have been removed, in the exercise of common prudence. Its danger could have been prevented, as I have said, by simple contrivances,— for one thing, by a metal cap that would screw on or be fastened on tightly to the gas flue. For another thing, the valve could have been packed with substances that were not readily permeable by gas, like ashes and sand. A still more simple way, and one which has been pointed out by the industrial commission as early as 1913, was to introduce into the boiler housing pure air to displace the gas-laden air. *109Every manufacturer understands how this may be done, and it is a very simple thing, of which people have common knowledge.
An attempt is made in the opinion to excuse the defendant because the industrial commission had not provided a rule with reference to this particular place of employment. No such rule was required of the industrial commission. The statute furnishes the rule, but in the enforcement of the rule the industrial commission, from time to time, does make orders. But it should be noted that this was not an ordinary place of employment; it was a temporary condition, of which the commission might have no knowledge. But as early as 1913 the commission did issue General Order 2013, reading as follows:
"Order 2013. Furnaces and forges. All furnaces and forges which emit gas or smoke in such quantity as to be irritating, obnoxious, or injurious to health must be equipped with a ventilating system which will remove as much of the gas and smoke as the character of the work will permit.”
And Order 2014:
“Order 2014. Foundries, forge shops, and roundhouses— Ventilation. All foundries, forge shops, roundhouses, and other places of employment in which smoke, gas, dust, or vapors are present in sufficient quantities to obstruct the vision, or to be irritating, obnoxious, or injurious to the health, must be equipped with a system of ventilation which will eliminate such smoke, gas, dust, or vapors in so far as the conditions of the industry will permit. . . .”
While these orders do not cover the exact situation here, they do sufficiently suggest a proper method to be used by the employer. The industrial commission does not run these plants, and the statute does not direct the industrial commission to furnish the safe place. It is the employer who is required to do this. He cannot, and ought not, be allowed to shift his responsibility onto- the commission. Here is a great public-policy statute, important to employ*110ers, employees, and the public. It needs no apology and allows of no evasion. The attempt to show compliance by proof of common practice or claim of ignorance as to better methods should be frowned upon. That was the old rule that the statute is designed to escape. This statute aims to protect human health and life. A reasonable compliance with it would have saved the life of Mullens.
The plaintiff failed to show by evidence that there was any safer practice which could be reasonably adopted. Prudence on plaintiff’s part might have suggested the danger of supposing that the court would take judicial knowledge that gas may be readily and easily contained, or that ventilation would overcome the danger. But plaintiff’s failure tO' prove matters of common knowledge does not excuse the court from applying the rule of common knowledge, where such matters are in fact of common knowledge, to be judicially noticed.
For these reasons I respectfully dissent.